Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 2-4, 7, 9, 11-24 are pending.  Claim 24 is newly added.  Claims 17-23 stand withdrawn.
Priority
Instant application 16484370, filed 08/07/2019 claims benefit as follows:

    PNG
    media_image1.png
    94
    403
    media_image1.png
    Greyscale
.
The foreign document is not in English.

Response to Applicant Argument and Amendment
In the view of the amendment, the rejections of record are withdrawn because Applicant amended to the claim limitations recited in claims 5 and 8 which in combination did not read on the expanded species.  Examiner expanded his search.  The expanded search reads on all the pending claims.
Claims Rejection -- 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 24, 2-4, 7, 9, 11-16 are rejected under 35 U.S.C. 103 as being unpatenable over WO-2013077405 (“the ‘405 publication”, made of record on the IDS, reference is made to US-20140326985 since it is in English).
This rejection applies to the expanded species (see species below for example).
The ‘985 publication teaches:

    PNG
    media_image2.png
    442
    335
    media_image2.png
    Greyscale
, see also formula 8-23 for example.
In these cases, L1’s are single bonds, L2-L3 are single bonds, R1-R8 are H, Ar1-Ar2 is phenyl and formula III, Ar3-Ar4 is phenyl and formula III, X = O.
The ‘985 publication fails to teach an example having a substituent on the R11 position relative to the instant claims.
However, the ‘985 publication teaches an overlapping genus having the same utility as found in the instant application.  If one starts from a compound such as the ones above and looks to the genus, the ‘985 publication teaches that the R11 positions can be substituted.
Thus, it would have been prima facie obvious to one having ordinary skill in the art to substitute a group for a hydrogen atom in the R11 position because structurally similar compounds are expected to have similar properties.  In this case, the ‘985 publication links both hydrogen and alternative substituents as having similar properties.  With respect to the dependent claims, the same argument applies.  The dependent claims have overlapping structure with the above compounds with the argument for substituting a substituent for a hydrogen atom.  
In an alternative rationale, the compounds above can be viewed as a positional isomer of the instant claims.  The above compounds contain a substitution of an alkyl on the fused oxygen containing ring at position R17 instead of R11.  It would have been prima facie obvious to arrive at a positional isomer because structurally similar compounds are expected to have similar properties.  In this case the genus links both possibilities as having electroluminescent properties.  This rationale would move the alkyl group to a different position and leave behind a hydrogen atom.
The dependent claims 2-4, 7, 9 and 11-16 relate to modifications of structure that are met by the rationales above, or by functional limitation of being an electroluminescent element which these compounds are taught to be.
Conclusion
	No claims allowed.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622